PER CURIAM.
Appellant was informed against in the Criminal Court of Record of Duval County. This appeal is from judgment and sentence entered upon the jury’s verdict finding appellant guilty oLgrand larceny.
Notice of Appeal was filed on January 11, 1958; and thereafter, in response to a motion duly filed pursuant to 31 F.S.A. Rule 3.7, subd. d, Florida Appellate Rules, this court entered its order extending the time within which appellant would be permitted to file his brief to April 25, 1958. The appellant failed to file his brief within the time allowed and no motion for a further extension was presented within such time.
The cause is now before the court on appellant’s motion filed June 12, 1958, some six weeks after the expiration of our order extending the time, requesting permission to now be allowed to file his brief.
Rule 6.13, F.A.R., provides, in part, that: “The appellate court may dismiss the appeal if the appellant does not prosecute it as required by these rules. * * * ” And, we have repeatedly held, in order that appeals lodged here may be expedited, brief and records must be filed within the time prescribed by the rules governing appeals before this court, or within such extended time as may be allowed by the court on motion showing good cause, which motion shall be filed prior to the expiration of the time *95allowed by the rules or previous order of extension.1
Through an abundance of caution, in order that his rights may not be unduly prejudiced, we have examined the brief tendered by the appellant herein and find his appeal to be without substantial merit. Accordingly, appellant’s motion is hereby denied and the appeal herein shall stand dismissed.
STURGIS, C. J., and CARROLL, DONALD and WIGGINTON, JJ., concur.

. E. g.: Eidson v. State, Fla.App.1958, 101 So.2d 831.